Exhibit 10(aq)

RETIREMENT BENEFIT AGREEMENT




This Retirement Benefit Agreement (the “Agreement”) is made this 4th day of
February, 2008, by and between Invacare Corporation, an Ohio corporation (the
“Company” or “Invacare”) and A. Malachi Mixon III (the “Executive”).


     WITNESSETH


WHEREAS, Executive has served since 1979 as the Chief Executive Officer of the
Company and has devoted many years of valuable service to the Company;


WHEREAS, on March 6, 2000, the Compensation, Management Development and
Corporate Governance Committee (formerly, and hereafter in this Agreement,
referred to as the “Compensation Committee”) of the Board of Directors of the
Company received and reviewed a report from The Giles Organization, an
independent compensation consultant, which described a retirement package for
the Executive, as well as a proposed benefit equalization plan to compensate the
Executive for his non-participation in certain then-existing plans maintained by
the Company for the benefit of certain senior executives;


WHEREAS, in reliance on such report and subject to the satisfaction of the
conditions described below, the Compensation Committee approved certain
retirement benefits and a benefit equalization plan for Executive (the “Plan”);
and


WHEREAS, certain of the provisions of the Plan have been completed and, in order
to clarify the intent of the parties and avoid possible uncertainties, the
Company and Executive desire to memorialize the remaining provisions of the Plan
in this Agreement;


NOW THEREFORE, for good and valuable consideration, the receipt of which is
mutually acknowledged by Executive and the Company, the parties agree as
follows:




1.            Executive Spending Account.


           (a)              In the event of Executive’s death prior to the
termination of his full-time employment with the Company for any reason
including, without limitation, his voluntary retirement (any such termination
other than by death being hereafter referred to as the “Retirement”), the
Company shall not be required to provide any spending account pursuant to this
paragraph 1.


(b)            Upon Retirement, the Executive will be provided with a $1 million
spending account from which he will be entitled to be reimbursed for expenses
incurred by him, during the five calendar years following the date of
Retirement, for: (i) office and clerical support; (ii) financial and estate
planning; and (iii) such other reasonable out


--------------------------------------------------------------------------------



of-pocket expenses that Executive may incur in connection with providing
consulting services requested by the Company pursuant to paragraph 5 below.  In
no event shall the aggregate amount reimbursed to Executive pursuant to this
paragraph 1(b) exceed $200,000 in any single calendar year (the “Annual Spending
Account”).  Reimbursement under this paragraph 1(b) shall occur  on the last day
of each calendar quarter during which Executive has submitted reasonable
documentation for such expenses.


            (c)            Upon the end of each calendar year during which an
Annual Spending Account is available under Section 1(b), any amount remaining in
the Annual Spending Account for such year shall be promptly paid to Executive.
In the event of Executive’s death at any time during the five calendar years
following Retirement, the amount remaining in the Annual Spending Account for
the year of Executive’s death plus the amounts of any Annual Spending Accounts
for the balance of the five years remaining on the Company’s commitment shall be
paid to such beneficiary or beneficiaries as Executive may designate pursuant to
paragraph 13 below.


2.            Reimbursement of Other Expenses.  In addition to any amounts
payable pursuant to paragraph 1 above, during the five-year period following
Retirement (or, in the case of subparagraphs (b) and (c) below, following
Retirement or Executive’s death), Executive shall be entitled to reimbursement
for the following expenses:


(a)            The cost of private or first-class airfare for Executive up to a
maximum of $30,000 per year during each of the five calendar years following the
Executive’s Retirement;


(b)            Home security costs not to exceed $2000 per year for each of the
five years; and


(c)            The annual premium cost for medical insurance (substantially
similar to that maintained by the Company on behalf of Executive immediately
prior to his Retirement or death) covering Executive and his spouse for each of
the five years.


Reimbursement of the above expenses shall be made on the last day of each
calendar quarter during which Executive has submitted reasonable documentation
for such expenses.  In addition, during such five-year period, Executive shall
continue to be eligible to participate, at the Company’s cost, in such personal
umbrella insurance coverage and medical check-up benefit plans as may be
maintained, from time to time, by the Company for its senior executives.  The
benefits provided under subparagraphs 2(b) and 2(c) above shall be payable for
five years commencing on the earlier of Retirement or Executive’s death and
shall continue for the five-year period whether or not Executive survives for
the entire period.  The benefits provided by paragraph 2(a) above and
participation in the Company’s personal umbrella insurance coverage and medical
check-up benefit plan shall not be payable if Executive dies prior to Retirement
and, if otherwise payable, shall terminate in any event on the earlier to occur
of Executive’s death or the expiration of five years after Retirement.


--------------------------------------------------------------------------------





3.            Term; Change of Control.  The term of this Agreement shall begin
on the date stated above and shall terminate at the end of the fifth calendar
year following the Executive’s Retirement; provided, however, that this
Agreement shall immediately terminate if, prior to Retirement:  (a) a Change of
Control of the Company as defined in the Change of Control Agreement between
Executive and the Company dated as of April 1, 2000, as the same may be amended
or restated from time to time (“Change of Control Agreement”) occurs; and (b)
Executive’s employment by the Company terminates at a time and under
circumstances in which Executive becomes entitled to receive all of  the
benefits provided by the Change of Control Agreement.




4.            Completed Portions of Plan.  The parties acknowledge and agree
that (i) the “Company Contribution Offset” to the Company’s SERP plan (including
any successor SERP plan) has been waived by the Company as contemplated by the
action of the Compensation Committee on March 6, 2000, (ii) all other portions
of the Plan contemplated by such Committee action (other than those described in
paragraphs 1 and 2 above) have been completed, (iii) all applicable conditions
have been satisfied and (iv) all vesting periods have run.


5.            Consulting Services.  During the five-year period commencing on
the date of Retirement, Executive and the Company may enter into a consulting
arrangement on terms mutually acceptable to each.  Executive agrees to negotiate
in good faith the terms of any such arrangement.


6.            Successor to Invacare.  The Company shall not consolidate with or
merge into or with any other corporation, or transfer all or substantially all
of its assets to another corporation, unless such other corporation shall assume
this Agreement in a signed writing and deliver a copy thereof to
Executive.  Upon such assumption, the successor corporation shall become
obligated to perform the obligations of the Company under this Agreement and the
term “Company” as used in his Agreement shall be deemed to refer to such
successor corporation.


7.            Notices.  Notices and all other communications provided for in
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered in person or by confirmed facsimile transmission (Chairman of the
Board of the Company in the case of notices to the Company and to Executive in
the case of notices to the Executive) or mailed by United States registered
mail, return receipt requested, postage prepared, addressed as follows (or to
such other address as may be specified in accordance herewith):


If to Company:


Invacare Corporation
One Invacare Way
P.O. Box 4028


--------------------------------------------------------------------------------



Elyria, Ohio  44036
Attention:  Senior Vice President—Human Resources


If to Executive:


A. Malachi Mixon, III
[omitted]
 


8.            Post-Mortem Payments; Designation of Beneficiary.  In the event
that, following the date of Retirement, the Executive is entitled to receive any
payments pursuant to this Agreement and Executive dies, such payments shall be
made to the Executive’s beneficiary designated hereunder.  At any time after the
execution of this Agreement, the Executive may prepare, executive, and file with
the Secretary of the Company a copy of the Designation of Beneficiary form
attached to this Agreement as Exhibit A.  Executive shall thereafter be free to
amend, alter or change such form; provided, however, that any such amendment,
alteration or change shall be made by filing a new Designation o Beneficiary
form with the Secretary of the Company.  In the event Executive fails to
designate a beneficiary, following the death of Executive all payments of the
amounts specified by this Agreement which would have been paid to the
Executive’s designated beneficiary pursuant to this Agreement shall instead be
paid to Executive’s spouse, if any, if she survives Executive or, if there is no
spouse or she does not survive Executive, to Executive’s estate.


9.            Governing Law.  All questions concerning the construction,
validity and interpretation of this Agreement and the exhibits hereto will be
governed by and construed in accordance with the internal laws of the State of
Ohio, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of Ohio or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of Ohio.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.






/s/ A. Malachi Mixon
III                                                                                               
INVACARE CORPORATION
A. Malachi Mixon III




APPROVED:                                                                                     
By /s/ Joseph Usaj
               Senior Vice President--
/s/ James C.
Boland                                                                                    Human
Resources
Chairman, Compensation, Management
Development and Corporate Governance
Committee 



--------------------------------------------------------------------------------



Exhibit A
to Retirement Benefit Agreement


DESIGNATION OF BENEFICIARY




To:            Invacare Corporation
Attn:  Secretary




I, the undersigned, A. Malachi Mixon, III, am a party to a certain Retirement
Benefit Agreement with Invacare Corporation, an Ohio corporation, dated as of
February 4, 2008 (the “Agreement”).  Pursuant to the agreement, I have the right
to designate a person or persons to receive, in the event of my death, any
amounts that might become payable to me under the Agreement.  I hereby exercise
this right and direct that, upon my death, any amounts payable to me under the
Agreement shall be distributed in the proportions set forth below to the
following person(s) if he, she or they survive me, namely:




Beneficiary
Relationship
Percent Share
 Barbara Mixon
 Wife
 100%
                       





If none of the above-designated person (s) survives me, any amounts payable
under the Agreement shall be distributed to A. Malachi Mixon IV (50%) and
Elizabeth Ewig (50%).


Any and all previous designations of beneficiary made by me are hereby revoked,
and I hereby reserve the right to revoke this designation of beneficiary.
 

             
Date February 4, 2008 
 
/s/ A. Malachi Mixon, III       A. Malachi Mixon, III                   